Title: To George Washington from Captain Henry Miller, 27 April 1776
From: Miller, Henry
To: Washington, George



New Utrecht [N.Y.] April 27th 1776

I send you this by Express to inform that at dawn of Day this Morning a Small Sloop came down the River the Sentry on Staten Island haled her as also those on our side but she wou’d not come too each of the Sentrys Fired several Guns at Her which she disregarded & pass’d under a Smart Breeze to the Asia Man of War, our lower Sentry informs me that when she came near the Asia she Hoisted a blew Flag & they sent out a

Barge to meet Her I have Just observed going to the Hook where she came from I cannot learn but immagine from New-York she bore off from our shore so much twas impossible we cou’d stop Her passage.

Henry Miller Cap. 1st Regimt

